     Case: 1:20-cv-04854 Document #: 43 Filed: 10/21/20 Page 1 of 3 PageID #:3768



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

HARDY WAY, LLC,                                          )
                                                         )    Case No.: 20-cv-4854
                                                         )
                                                         )    Judge John Robert Blakey
                Plaintiff,                               )
                                                         )
v.                                                       )
                                                         )
THE INDIVIDUALS, CORPORATIONS,                           )
LIMITED LIABILITY COMPANIES,                             )
PARTNERSHIPS AND UNINCORPORATED                          )
ASSOCIATIONS IDENTIFIED ON                               )
SCHEDULE A HERETO,                                       )
                                                         )
                Defendants.                              )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff HARDY WAY, LLC,
hereby dismisses with prejudice all causes of action in the complaint against the following Defendants
identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        89      chanel02
        90      chanel03
        91      Chenmingyu0420
        145     chanel01
        146     Chanel04
        151     hhx13420111772
        152     hkx688463
        153     Huangksngcal1
        158     jilaolqi
        253     alex_2016-08
    Case: 1:20-cv-04854 Document #: 43 Filed: 10/21/20 Page 2 of 3 PageID #:3769



        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                         Respectfully submitted,
Dated: October 21, 2020                  By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  HARDY WAY, LLC
    Case: 1:20-cv-04854 Document #: 43 Filed: 10/21/20 Page 3 of 3 PageID #:3770




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on October 21, 2020.

                                                          s/Michael A. Hierl
